UNITED STATES DistTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

IN THE MATTER OF THE
EXTRADITION OF ALEKSANDR Case No. 3:19-mc-27-J-39JRK
ROTKO

 

SECURED APPEARANCE BOND

|, Aleksandr Rotko, and |, the undersigned surety, jointly and severally acknowledge that we and
our personal representatives, jointly and severally, are bound to pay to the United States of America the
sum of $1 million, and there has been deposited into the Registry of the Court a corporate surety
bond in the amount of $1 million. This bond is to secure attendance of Mr. Rotko at all further
proceedings as well as to secure compliance with all other conditions of the Order Setting Conditions of
Release.

The conditions of this bond are that Aleksandr Rotko is to appear before this Court and at such
other places as Mr. Rotko may be required to appear, in accordance with any and all orders and
directions relating to Mr. Rotko’s appearance in this case, including appearance for violation of a
condition of Mr. Rotko’s release as may be ordered or notified by this court or any other United States
District Court to which Mr. Rotko may be held to answer or the cause transferred. Mr. Rotko is to abide
by any judgment entered in such matter by surrendering if extradition is ordered and obeying any order
or direction in connection with such judgment.

It is agreed and understood that this is a continuing bond (including any proceedings on appeal or
review) which shall continue until such time as the undersigned are exonerated.

lf Mr. Rotko appears as ordered, or notified and otherwise obeys and performs the foregoing
conditions of this bond, then this bond is to be void, but if Mr. Rotko fails to obey or perform any of these
conditions, the surety will have the immediate obligation to pay the full amount of the bond. Forfeiture
of this bond for any breach of its conditions may be declared by any such breach and if the bond is
forfeited and if the forfeiture is not set aside or remitted, judgment may be entered upon motion of such
United States District Court against each debtor jointly and severally for the amount above stated,
together with interest and costs, and execution may be issued and payment secured as provided by the
applicable rules and any other laws of the United States.

This bond is signed on panuary: 21, 2020 at Jacksonville, Florida.
LL

Aleksandr Rotko ZL. ty Address {4 Y De Far Sazol La
Telephone JOU ~ 3/4 ~ GH ~-3¢ SF Lo bos £6. 522 sg

Corporate Surety he b LBroe deed

Agent, Russ Walters
Cosu

Telephone Bos- wr, ? Alley FT .
60 (49 ouRA a ~
Signed and peer before me on January Z L 2020. “Catedsne,C $s, Ce ak Hl se

D
Interpreted 2 eputy Clerk:

  
  

 

  
